               Case 3:20-cv-00893-RS Document 59 Filed 02/23/21 Page 1 of 4
      


    Deepak Gupta (pro hac vice)                                        XAVIER BECERRA
      GUPTA WESSLER PLLC                                                 ATTORNEY GENERAL OF CALIFORNIA
    1900 L Street, NW, Suite 312                                       Myung J. Park
      Washington, DC 20036                                               Supervising Deputy Attorney General
                                                                       Michael S. Dorsi (State Bar No. 281865)
      (202) 888-1741
                                                                         Deputy Attorney General
    deepak@guptawessler.com                                            455 Golden Gate Avenue, Suite 11000
                                                                         San Francisco, CA 94102-7004
    Neil K. Sawhney (State Bar No. 300130)                             (415) 510-3802
      GUPTA WESSLER PLLC                                                 Michael.Dorsi@doj.ca.gov
    100 Pine Street, Suite 1250
      San Francisco, CA 94111                                            Attorneys for Defendants
  
      (415) 573-0336
     neil@guptawessler.com

     Alene Anello (State Bar No. 316387)
      ANIMAL LEGAL DEFENSE FUND
   525 East Cotati Avenue
   Cotati, CA 94931
      (707) 795-2533
   aanello@aldf.org

   Attorneys for Plaintiff

                                       UNITED STATES DISTRICT COURT

                                      NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION

 
          MIYOKO’S KITCHEN,                                      Case No. 3:20-cv-00893-RS
                                                               Hon. Richard Seeborg
                Plaintiff,
          v.                                                     STIPULATION AND ORDER
                                                              SETTING BRIEFING
          KAREN ROSS, in her official capacity                   SCHEDULE ON DEFENDANTS’
       as Secretary of the California                         MOTION FOR SUMMARY
          Department of Food and Agriculture,                    JUDGMENT
       and STEPHEN BEAM, in his official
          capacity as Branch Chief of the Milk                   Current date: April 29, 2021

          and Dairy Food Safety Branch,                          Time:         1:30pm
                                                              Courtroom: 3
                  Defendants.
                                                              Trial Date:   August 23, 2021
                                                                 Action Filed: February 6, 2020


 

 


               Stipulation and Proposed Order re Briefing Schedule on Motion for Summary Judgment (Case No. 3:20-cv-893-RS)
           Case 3:20-cv-00893-RS Document 59 Filed 02/23/21 Page 2 of 4
      


                                                     STIPULATION
            WHEREAS, the defendants filed their motion for summary judgment (ECF No. 52) on
 
      December 10, 2020,
 
              WHEREAS, on December 22, 2020, the Court adopted the parties’ stipulated briefing
 
      schedule on the motion for summary judgment (ECF No. 54),
 

             WHEREAS, Miyoko’s Kitchen’s cross-motion for summary judgment and opposition to the

     defendants’ motion for summary judgment is currently due on March 1, 2021,

             WHEREAS, the current briefing schedule will not allow Miyoko’s to adequately present its
   arguments and evidence on summary judgment, particularly in light of counsel’s other matters, and

      Miyoko’s therefore requests a two-week extension, until March 15, 2021,

              WHEREAS, to facilitate an orderly briefing schedule, the defendants agree to the requested

      extension on the condition that they receive a one-week extension of the deadline for their reply in


   support of summary judgment and cross-opposition, until April 5, 2021,

           WHEREAS, the proposed briefing schedule below preserves the two-week period between

    the deadline for the reply brief and the hearing date, which remains unchanged and scheduled for
    April 29, 2021,
 
              THE PARTIES STIPULATE TO AND JOINTLY REQUEST THE COURT TO

      ORDER the following schedule for briefing the motion for summary judgment:

              Plaintiff’s Opposition/Cross-Motion Due:                        March 15, 2021


           Defendants’ Reply/Cross-Opposition Due: April 5, 2021

           Plaintiff’s Cross-Reply Due:                                    April 15, 2021 (unchanged)

           Hearing on Motion and Cross-Motion:                             April 29, 2021 (unchanged)


    

 
                                                                -1-
            Stipulation and Proposed Order re Briefing Schedule on Motion for Summary Judgment (Case No. 3:20-cv-893-RS)
              Case 3:20-cv-00893-RS Document 59 Filed 02/23/21 Page 3 of 4
      


    Dated: February 23, 2021                                           Respectfully submitted,
        /s/ Michael S. Dorsi                                           /s/Neil K. Sawhney
          Michael S. Dorsi (State Bar No. 281865)                        Neil K. Sawhney (State Bar No. 300130)
        Deputy Attorney General                                        GUPTA WESSLER PLLC
          455 Golden Gate Avenue, Suite 11000                            100 Pine Street, Suite 1250
        San Francisco, CA 94102-7004                                   San Francisco, CA 94111
          (415) 510-3802                                                 (415) 573-03361
        Michael.Dorsi@doj.ca.gov                                       neil@guptawessler.com
        Attorney for Defendants                                        Deepak Gupta (pro hac vice)
                                                                         GUPTA WESSLER PLLC
                                                                        1900 L Street, NW, Suite 312
          As the attorney e-filing this document,                        Washington, DC 20036
         Neil K. Sawhney attests that                                   (202) 888-1741
          Michael S. Dorsi concurred in                                  deepak@guptawessler.com
         the filing of this document.
          /s/ Michael S. Dorsi                                           Alene Anello (State Bar No. 316387)
                                                                      ANIMAL LEGAL DEFENSE FUND
                                                                         525 East Cotati Avenue
                                                                      Cotati, CA 94931
                                                                         (707) 795-2533
                                                                      aanello@aldf.org
                                                                      Attorneys for Plaintiff

      




 

 

 















 

 
                                                                   -2-
               Stipulation and Proposed Order re Briefing Schedule on Motion for Summary Judgment (Case No. 3:20-cv-893-RS)
           Case 3:20-cv-00893-RS Document 59 Filed 02/23/21 Page 4 of 4
      


                                                          ORDER
           Plaintiff Miyoko’s Kitchen and Defendants Karen Ross, in her official capacity as Secretary
    of the California Department of Food and Agriculture, and Stephen Beam, in his official capacity as
 
      Branch Chief of the Milk and Dairy Food Safety Branch, stipulated to a briefing schedule on
 
      Defendants’ motion for summary judgment. The parties attest that they prefer this schedule and that
 
      the schedule preserves the two-week period between the deadline for the reply brief and the hearing
  

     date. Accordingly, the Court finds good cause and adopts the proposed schedule for briefing on the

     motion under Northern District of California Local Rule 6-1(b):

          Plaintiff’s Opposition/Cross-Motion Due:                 March 15, 2021
          Defendants’ Reply/Cross-Opposition Due: April 5, 2021

             Plaintiff’s Cross-Reply Due:                             April 15, 2021

             Hearing on Motion and Cross-Motion:                      April 29, 2021

      IT IS SO ORDERED.




                  2/23 2021
             Dated: ____,

                                                                    ____________________________
                                                                      HON. RICHARD SEEBORG
                                                                    CHIEF UNITED STATES DISTRICT
                                                                   JUDGE













 

 
                                                                -3-
            Stipulation and Proposed Order re Briefing Schedule on Motion for Summary Judgment (Case No. 3:20-cv-893-RS)
